Citation Nr: 9932449	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-18 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from January 1943 to March 1946.  He died on 
March [redacted], 1997.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran died March [redacted], 1997 at the age of 73, 
and the immediate cause of death was, according to the death 
certificate, acute myocardial infarction, due to or as a 
consequence of arteriosclerotic heart disease.  Diabetes 
melitis, and prostate cancer are listed as other significant 
conditions on the death certificate as contributing to the 
death.  The death certificate indicates that the veteran died 
at home and that no autopsy was performed.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a right wrist injury, rated as 
30 percent disabling.

3.  There is no competent medical evidence or opinion 
relating the cause or causes of the veteran's death to his 
service, nor is there any competent medical evidence that any 
service-related medical condition, caused or substantially or 
materially contributed to the veteran's death.



CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, who is the veteran's widow, contends in 
essence that service connection should be granted for the 
cause of the veteran's death.  She asserts that the veteran 
was exposed to asbestos while serving onboard ships.  She 
further asserts that this asbestos exposure caused him to 
have a continuos cough and constant wheezing from the time he 
returned from service until his death which in turn caused or 
substantially or materially contributed to the 
arteriosclerotic heart disease, the condition that caused the 
veteran's death.

The threshold question which must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. App. 
279 (1997).  The duty to assist under 38 U.S.C.A. § 5107(a) 
is triggered only after a well-grounded claim is submitted.  
See Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See King v. Brown, 5 
Vet. App. 19 (1993).

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Grottveit  v. Brown, 
5 Vet. App. 91, 93 (1993).  For a service-connected claim to 
be well grounded, there must be a medical diagnosis of 
current disability, lay or medical evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence of a nexus between the in-service injury or disease 
and current disability.  See Epps v. Brown, 9 Vet. App. 341, 
343- 44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  In Ramey v. Brown, 9 Vet. App. 40 (1996), 
the United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court) 
applied these same three requirements for a well-grounded 
claim for service connection of a disability to a claim for 
service connection for death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause of death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1999).  When all the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The certificate of death reveals that the veteran died on 
March [redacted], 1997 at the age of 73.  The recorded immediate 
cause of death was acute myocardial infarction, due to or as 
a consequence of arteriosclerotic heart disease.  Diabetes 
mellitus and prostate cancer were listed as other significant 
conditions contributing to the death.  The death certificate 
indicates that he died at home and that no autopsy was 
performed.

At the time of his death, service connection was in effect 
for residuals of a right wrist injury rated as 30 percent 
disabling.  Non-service connected disabilities included 
arteriosclerotic heart disease, diabetes melitis, prostate 
cancer, and bilateral pleural plaques with diaphragmatic 
calcifications raising the question of asbestosis.

Service medical records are devoid of complaints, treatment 
or findings of cardiovascular disease, diabetes melitis, 
prostate cancer, or pulmonary disorders.

According to the death certificate, an acute myocardial 
infarction caused the veteran's death.  The arteriosclerotic 
heart disease from which the veteran suffered at the time of 
his death, as well as his diabetes mellitus, and prostate 
cancer, were not shown in service or for several years 
thereafter.  The pleural plaques which were suspected of 
being related to asbestosis were first noted in July 1995, 
and while it was conceded that the veteran was exposed to 
asbestos in service, there is no competent medical evidence 
on file that associates the cause of the veteran's death by 
heart failure with his period of service or any occurrence, 
including exposure to asbestos, therein.
Furthermore, while asbestosis may have been suspected, there 
is no definite diagnosis of or record of treatment for 
asbestosis of file.  There is also no competent medical 
opinion to the effect that arteriosclerotic heart disease was 
caused by or aggravated by his exposure to asbestos.  
Moreover, there is no competent evidence purporting to show 
in any way that a asbestos-type disease contributed to the 
cause of the veteran's death by heart failure.

In addition to the laws and regulations governing an award of 
service connection cited above, coronary artery disease may 
also be service connected if manifested to a compensable 
degree within one year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (1999).  However, in this case, coronary 
artery disease was not shown in service or for several years 
thereafter.  There is no competent medical evidence linking 
the veteran's heart disease condition to service or to any 
service-connected disability.

The appellant has not submitted any medical evidence 
supportive of her claim that the veteran's death was related 
to service or a service-connected disability.  Her lay 
assertions of medical causation cannot constitute evidence to 
render the claim well grounded  Grottveit  v. Brown, 5 Vet. 
App. 91, 93 (1993).  See also Barfield  v. Brown, 5 Vet. App. 
8, 9 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The veteran was not service-connected for the 
primary causes of his death, acute myocardial infarction due 
to arteriosclerotic heart disease.  The appellant has failed 
to submit any competent credible evidence linking the 
veteran's period of service to the cause or production of the 
fatal illnesses.  Since there is no competent, credible 
evidence of medical causality or contribution, the claim is 
not well grounded.  Grivois v. Brown, 6 Vet. App. 136 (1994).  
While the Board understands the appellant's position and 
belief on this matter, in the absence of some supporting 
documentation, the belief is not plausible within the legal 
context.  The appellant has not submitted competent medical 
evidence in support of the claim.

Where the appellant has not met this burden, the VA has no 
further duty to assist her in developing facts pertinent to 
her claim, including no duty to solicit a medical opinion.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete her application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
might well ground this claim.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained) and Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA "duty" is just what it states, a duty 
to assist, not a duty to prove a claim).  It is not shown nor 
contended that additional relevant evidence exists that would 
serve to well ground this claim.

Accordingly, the Board must deny the appellant's claim of 
service connection for the cause of the veteran's death as 
not well grounded.

The Board acknowledges that it has decided the present appeal 
as to this issue on a different legal basis than the RO did.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza, 7 Vet. App. 498 
(1995).  The result is the same.


ORDER

The appellant having failed to submit a well-grounded claim, 
entitlement to service connection for the cause of the 
veteran's death is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

